Citation Nr: 0532232	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1995 for the award of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) in which an effective date of 
December 15, 1995 was assigned for service connection for a 
lumbar disability pursuant to a September 1998 Board decision 
wherein service connection for residuals of a low back injury 
was granted.  

Procedural history

The veteran served on active duty from March 1962 to June 
1966.  The remote procedural history of this case will be 
discussed in the factual background section below.

In September 1998, the Board granted service connection for 
residuals of a low back injury.  In an October 1998 rating 
action, the RO assigned December 15, 1995 as the effective 
date of service connection.  The veteran indicated 
disagreement with the effective date.    

In May 2003, the Board remanded this issue, noting that a 
statement of the case (SOC) had not been issued by the RO 
following receipt of the veteran's notice of disagreement 
with the effective date assigned for his low back disability.  
The Board instructed that a SOC be issued in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).

In an October 2003 rating decision, the RO determined that an 
earlier date, January 17, 1995, was the appropriate effective 
date for the award of service connection for the veteran's 
low back disability.

In June 2004, the RO issued a SOC as to the issue of 
entitlement to an earlier effective date for the award of 
service connection for a low back disability.  The veteran 
perfected his appeal by submitting a substantive appeal in 
July 2004.

Issues not on appeal

Two other issues were developed for appellate review, 
specifically claims of entitlement to an increased disability 
rating for the veteran's service-connected low back injury 
residuals, now characterized as degenerative disc disease of 
the lumbar spine; and entitlement to a total rating based on 
individual unemployability (TDIU)
The Board remanded those issues for additional development in 
May 2003.  

In October 2003, the RO awarded the veteran a 40 percent 
rating for his service-connected low back disability, 
effective as of January 17, 1995.  In a June 2004 rating 
decision, the RO awarded the veteran TDIU benefits, again 
effective as of January 17, 1995.  In a report of contact 
dated in June 2004, the veteran's representative is reported 
as having accepted these awards as complete grants of the 
benefits sought.  The veteran and his attorney have not since 
indicated that they believe that these issues, or any 
"downstream" issues, are on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the effective 
date]. The issues of entitlement to an increased disability 
rating for service-connected degenerative disc disease of the 
lumbar spine and TDIU benefits are accordingly no longer on 
appeal and will not be discussed further herein.


FINDINGS OF FACT

1.  In June 1983, the veteran submitted a claim for service 
connection for back injury residuals, which was denied by the 
RO in August 1983.  The veteran did not appeal.

2.  On January 17, 1995, the RO received a claim from the 
veteran seeking entitlement to service connection for a back 
condition.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
service connection for a low back disability submitted 
between August 1983 and January 17, 1995.


CONCLUSION OF LAW

The legal criteria for assignment of an effective date prior 
to January 17, 1995 for the award of service connection for a 
low back disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned January 17, 1995 for service connection 
for a low back disability.  His contentions will be addressed 
below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)].  In general, the VCAA emphasized VA's 
obligation to notify claimants as to what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get needed evidence.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the VCAA is accordingly potentially applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  However, as 
explained below, despite its potentially broad applicability 
to all claims, the VCAA has little, if any, bearing in this 
case on the appeal of the effective date assigned for the 
award of service connection.

The VCAA concerns notice about evidence needed to prove 
factual matters involved in a claim.  In this case, the crux 
of the veteran's argument is that VA has misapplied the law 
in his case - here, 38 C.F.R. § 3.156(c) - and that, if it 
correctly applied this regulation, he would be granted an 
effective date of March 23, 1983, which is the date that the 
veteran apparently signed his initial claim for service 
connection for a low back disorder, and which was received by 
VA on June 8, 1983.  The veteran and his attorney have not 
alleged that there are any missing records that need to be 
obtained.  Therefore, this appeal involves a legal question 
rather than a factual one.  The facts are not in dispute; 
therefore, there is no evidentiary development that is 
required to be undertaken and accordingly no notice to the 
veteran that needs to be give.  See Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter].  

In short, because this appeal does not involve a dispute 
about facts, further evidentiary development is not relevant 
to this case.  Accordingly, the Board concludes that the VCAA 
provides no requirements that must be fulfilled, and there is 
no prejudice to the veteran in deciding his appeal at this 
time.

Moreover, the veteran is represented by counsel who is 
assumed to be fully conversant with the provisions of the 
VCAA.  VA has no further duty to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this earlier effective date claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board adds that the veteran and his attorney have been 
accorded appropriate opportunity to present argument in 
support of the veteran's claim.  See 38 C.F.R. § 3.103 
(2005).

Relevant law and regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective dates of an evaluation and an award 
of compensation based on a reopened claim are as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within the appeal period or prior to 
appellate decision.  The effective date will be as though the 
former decision had not been rendered....

	(ii)  Received after final disallowance.  Date of 
receipt of new claim or date entitlement arose, whichever is 
later....

	(2) Service department records.  To agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within 1 year after separation from 
service.

(r)  Reopened claims:  Date of receipt of claim or date 
entitlement arose, whichever is later....

							38 C.F.R. § 3.400(q)(r) 
(2005)

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Under 38 C.F.R. § 3.157(b) (2005), once a formal 
claim for pension or compensation has been allowed or formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim to reopen.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  
Additionally, a claim specifying the benefit sought must be 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. § 20.1103 (2005).  Pursuant 
to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

Under 38 C.F.R. § 3.156(c) (2005),

[w]here the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forward to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.

Factual background

A brief recitation of the facts is necessary.

The veteran first filed a claim of entitlement to service 
connection for a back disability in 1983.  His claim was 
dated by him on March 23, 1983, with a date stamp indicating 
receipt by the Kansas City, Missouri VA Medical Center on 
June 8, 1983.  Another date stamp, reflecting receipt of the 
veteran's claim by the St. Louis RO, appears to indicate 
receipt on June 10, 1983.

The RO denied the veteran's claim in August 1983.  Of record 
at that time were the veteran's service medical records, 
which the RO noted were entirely negative with regard to low 
back complaints, low back symptoms, or findings of a low back 
condition.  These records included a September 16, 1965 in-
service treatment record showing complaints of lower 
abdominal pain subsequent to the veteran having been pinned 
between two tractors while working on a flight line, with a 
diagnosis of right inguinal canal contusion.  Also of record 
were reports of chiropractic treatment showing that the 
veteran had received treatment on occasional basis since 
December 1968.  In addition, of record at that time was the 
report of a July 1983 VA examination indicating impressions 
of chronic low back pain, unilateral spondylolysis at L5-S1, 
and degenerative arthritis of the apophyseal joints at L5-S1.  
The RO, in denying the veteran's claim, found that there was 
no showing that a low back condition existed in service, was 
aggravated by service, or was manifested to a compensable 
degree within the one year presumptive period following 
service [see 38 C.F.R. §§ 3.307, 3.309].

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
August 19, 1983.  Review of his claims file does not indicate 
that he submitted a notice of disagreement within one year 
thereafter or for that matter an any time.  Further review of 
the claims file reveals that no documents were associated 
therewith between August 19, 1983 and January 17, 1995, on 
which date, as indicated by date stamp, the RO received 
another request from the veteran for service connection for a 
back condition.

On January 17, 1995, the veteran contacted the RO, requesting 
that his claim be reopened.  In March 1995, the RO determined 
that the veteran had not reopened his claim for service 
connection for a back disorder.  He appealed that decision.  

The Board issued a decision in September 1998 wherein service 
connection for residuals of a low back injury was granted.  
In its September 1998 decision, the Board initially found 
that the evidence submitted in support of the veteran's claim 
was new and material, that his claim had accordingly been 
reopened, and that it would undertake de novo review of his 
claim.  The Board then found [in light of the service medical 
records which showed a crush injury in service, credible 
testimony from the veteran's service colleague, evidence of 
continuity of treatment for a back disorder following 
service, and the opinion of a private physician] that service 
connection for a low back injury was warranted.

The RO thereafter assigned an effective date of December 15, 
1995 for the award of service connection for the low back 
disability, with a subsequent assignment of an effective date 
of January 17, 1995, the date that the claim to reopen was 
received.  This appeal ensued.

Analysis

The veteran, through his attorney, has argued that the 
application of 38 C.F.R. § 3.156(c) to the facts in this case 
compels the grant of an effective date of March 23, 1983, 
which has been characterized by the claimant's attorney as 
"the date of his original claim."  The attorney has 
contended that the veteran successfully reopened his 
previously denied claim by submitting new and material 
evidence in the form of supplemental service department 
records, which he identifies as the service medical record of 
September 16, 1965, "which clearly states that [the veteran] 
suffered an in-service injury to his back."  He argues that 
failure by VA to award an earlier effective date fails to 
address the fact that the Board "relied upon the new and 
material evidence of [the veteran's] in-service back injury 
for the first time in the adjudication of the veteran's 
claim, which was necessarily predicated upon a supplemental 
report from the service department."  

The Board finds that 38 C.F.R. § 3.156(c) is not applicable 
in this case.  
That section, by its own language, refers to "official 
service department records which presumably have been 
misplaced and have now been located."  That is not the case 
here.  There is no evidence that the particular service 
record in question (the service medical record dated 
September 16, 1965) was ever lost or misplaced.  That record 
is associated with the veteran's service medical records, 
which are contained in his VA claims file and which evidently 
have been associated with the file since February 1970.  See 
VA Form 07-3101, Request for Information, dated February 2, 
1970 and signed by a VA employee and dated February 26, 1970 
and counter-signed by an employee of the National Personnel 
Records Center in 
St. Louis, Missouri.  There is no indication that the 
September 16, 1965 medical record was not at all times since 
February 1970 included in the veteran's service medical 
records folder.  

The fact that the RO, in August 1983, did not specifically 
refer to the September 16, 1965 entry in its decision does 
not lead to a conclusion that it was not of record at that 
time.  The RO at that time noted that the service medical 
records were negative for a low back injury.  This is in fact 
correct.  The September 16, 1965 record in fact pertains to 
complaints of lower abdominal pain and what was diagnosed as 
a right inguinal canal contusion.  In short, there is nothing 
in the record to lead the Board to believe that the September 
1965 service medical record was in not in the file from 1970 
onward.  Accordingly, this record does not constitute a 
supplemental report from the service department that was 
received after the original decision became final; it must be 
reiterated that it was part of the record when the claim was 
originally denied by the RO in August 1983.  

There are, in fact, no records that can be deemed to 
constitute a supplemental report such as that contemplated 
under 38 C.F.R. § 3.156(c).  Consideration of this regulation 
in these circumstances is not appropriate.  The Board reads 
38 C.F.R. § 3.156(c) as contemplating situations in which 
records specifically pertaining to a claimant were in the 
possession of the government but could not be located or were 
incorrectly presented to VA, and that the VA decision based 
thereon was thus compromised.  Such is not the case here: all 
of the veteran's service medical records were in the file 
dating back to 1970, prior to the final RO decision in August 
1983. 
In short, neither the September 16, 1965 service treatment 
record, nor any other service medical record, falls within 
the plain meaning of 38 C.F.R. § 3.156(c).  
No records were lost and none were corrected.

The Board has also reviewed the evidence of record to 
ascertain whether any claim to reopen was filed after August 
1983 and before prior to January 17, 1995.  See Servello, 
supra [the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
No such claim was filed.  Indeed, it must be noted that no 
records of any type were associated with the veteran's claims 
file in the period between August 19, 1983 and January 17, 
1995.  In the absence of any evidence, inquiry as to whether 
there was an informal claim would be an exercise in futility.

Finally, the Board notes that the veteran's attorney, in a 
November 2000 statement, pointed out that Social Security 
Administration (SSA) records showed that the veteran had been 
unable to work as a result of his service-connected 
disability since June 1993, that it was therefore factually 
ascertainable that the veteran had been disabled for at least 
one year prior to filing his claim, and that the effective 
date of the award should therefore be in January 1994.  

The veteran's attorney is apparently referring to 38 C.F.R. 
§ 3.400(o)(2), under which the effective date for the award 
of increased disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  This regulation is not appropriate to 
the instant case, wherein the question is the effective date 
for the award of service connection, not increased 
compensation.  Prior to January 17, 1995, there was no 
service-connected disability for which an increase in 
disability was a matter for VA consideration.

Moreover, the SSA decision was rendered in April 1995, 
subsequent to receipt by VA of the veteran's application to 
reopen, and under any circumstances it cannot be considered 
to be a claim to reopen made prior to receipt of the 
veteran's own January 1995 request to reopen the previously-
denied back claim.

In summary, the August 1983 RO decision in which the 
veteran's claim for service connection for a low back 
disability was denied was not appealed by the veteran and is 
therefore a final decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  The veteran next filed a 
claim of entitlement to service connection for a low back 
disability that was received on January 17, 1995.  The 
correct effective date is the date of receipt of the 
veteran's petition to reopen, which is January 17, 1995.  See 
38 U.S.C.A. § 5110(a) [effective date of an award based on...a 
claim reopened after final adjudication...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor]; see also 
38 C.F.R. § 3.400(q)(1), (r).

For the reasons and bases stated above, the Board finds that 
an effective date earlier than January 17, 1995 cannot be 
assigned for the award of service connection for a low back 
disability.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than January 17, 
1995 for the award of service connection for a low back 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


